Title: To Thomas Jefferson from Philip Mazzei, 8 April 1781
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Leghorn, April 8. 1781.

Agreable to what I said in letter 23, dated florence January 5th, I have again the mortification to say, that I am still deprived of the honour of Your commands. In letter 8. I had desired to have my letters inclosed to my good friend Mr. Mark Lynch Mt. [Merchant] in Nantes, or Dr. Franklin. In my preceding I desired that you would be pleased to inclose them to the said Mr. Lynch, Mr. John Adams, or Mr. Favi, the Tuscan agent in Paris. But as Mr. Adams is in holland and likely to continue there for some time I now desire that they may be always inclosed to Mr. Lynch, being very easy for him to send them to Mr. Favi from whom I have them through a very safe channel. Mr. Lynch is one of the most punctual and serviceable Men on Earth, and can get them from all parts of the coast equally as well as any other; and I have reasons to apprehend that they may be mislead, or at least retarded, if they are not inclosed to him.
I beg leave to copy for your perusal part of a letter I wrote to Mr. John Adams a few days before the news come of the loss of the Dutch in the west Indias, as it chifly contains what I think my duty to communicate to You.
“Your much esteemed letter, dated Amsterdam January 18, which on account of my late Journeys was sent after me from florence to Pisa, Leghorn, and Genoa, and from Genoa to florence again, Pisa, and Leghorn, has at last found me here. I had imagined that in consequence of Mr. Laurens’s misfortune you would of your own accord continue in Holland longer than you at first intended, and am Glad to hear that you have been ordered so to do, as I hope it will be for our Good. At least, if any Good is to be made of the Dutch, you are in my opinion the properest person to bring them to it. You will probably persuade them to lend us some of their money, but you won’t, I am afraid, so easily succeed to rise up their martial spirits. By Your letter it seems that you have a better notion of their warlike operations, than I have. If you could tell me any thing agreable on that, or any other account, I wish you woud do it, and I assure you Sir, that I am far from assuming to trouble you to satisfy my curiosity; I am confident that I can turn to good account any information of things which are likely to be of service, directly or indirectly, to our Glorious cause.

“In answer to your question on the probability of borrowing money in Italy for the United states on the authority of congress, I beg leave to offer to your consideration what I wrote on the subject to my state in letter 21 and 22; the first copies of which I had inclosed to you and were in consequence of your absence forwarded to America by Mr. Dana.”
Here follow the quotations from the 2. said letters; the contents of which I again recommend to your perusal.
“At Genoa I have been eye-witness of the large sums those people have lately imployed in france. They have even put some money in England. They won’t keep it unimployed, and have been tempted by the advantagious annuities of france, and the high interest given by the other. I cannot as yet succeed to persuade them, that England cannot continue much longer to pay the interest of such exhorbitant debt. The Virginity of that Government in point of bankerupcy is of so great a service to them, that many people wont open their eyes to look at the impossibility of continuing so, and I dare say You can find many such where you are.
“I am of opinion that some money can be borrowed in Italy, notwithstanding the large quantity, which has been imployed ever since I arrived; but in order that I may persuade them to it, it is requisite that I should be well acquainted, as I have often repeated, with the present system of our finances, and the situation and prospect of our affairs in General.
“In mine of the 19 of october I had the honour to inform you, that the people here are inclined to lend their money rather to Congress, than to an individual state; but if I should have the honour of serving the united states in such business, I wish that you woud first undertake to justify my conduct with the executive of Virginia (by whom I was sent chiefly to borrow money for the State.) Although I have not as yet received the duplicates of my commission &ca.”
I should really be at the loss what to do, if I was requested to act for congress, between the Danger of losing the opportunity of serving our common cause, and the possibility of displeasing you if I was to act before I had your leave to do it. This is another reason, in addition to the great many and powerful I already had, to desire that you will honour me with your commands without further delay.
Rodney’s success against the most vile jews of Europe (I mean the pusillanimous still unarmed Dutch) has afforded matter to the English and their partizans to throw dust in the Eyes of many people, because too few are those who take the trouble, or are able, to penetrate to the bottom of things. The Substance of their exageration and nonsensical assertions is that the English can carry on the war for ever, because their credit is good, and they can always  have as much money as they want, since when the minister wants 12 millions he finds subscribers for 30; that they carry on the war at the expence of others. That the acquisitions made from the Dutch are and will be so plentiful a harvest, as not to be easily exausted; that though the aquisitions concern only private individuals, and not the publick, it is quite the same while the wealth goes in the Country &c. &c.
I have thought proper to show the falsity of such arguments with reasons, which by all unprejudiced people, are judged to be unanswerable. The facts I state are proved, and the consequences are next to a geometrical demonstration. It may perhaps not be amiss to let our people see some of my remarks, which might be announced as translated from an European paper, without mentioning my name; to take away the idea of partiality, often supposed in any thing written by the interested party, though the reasoning be as clear as the moon. As I have had the advantage of writing in good Italian, and can only translate in broken English that part of my piece containing facts and reflections, apt to make impression on our people, I must wish that somebody will take the trouble of restoring it into good language with clearness, energy, and precision.
I first of all speak of the Dutch, and conclude that their late loss will be an advantage for us, if capable of shacking them, and putting them in motion; or, if they will remain inactive as they were, it will be indifferent. The conveniency of a neutral place in those parts was in these times of a greater service to the English contraband trade, than to that of all other belligerent Nations, and most part of the goods taken on board the vessels was English property. It is true that the loss is heavy on the Dutch, and probably the worst for them is to come, but it can never be proportional to their merits. The Russian Maritime trade is not worth mentioning; the Russian flag had been respected; and notwithstanding the Empress of Russia was the first to propose the armed neutrality, and had soon 30. ships of the line in readiness. The Dutch derive all their wealth and power from the sea; they had almost every thing to lose; they had already lost a great deal; they had received more insults from England than any set of cowards could ever bear; and with all that they were the last to sign it. They did not do it untill they were compelled, and are still unarmed. With them trade is every thing and every thing is to be calculated by profit and loss. However bringing in nothing is nothing; and Kicks and Slaps are a good article of trade with them if they bring in a penny; or if the  returning the compliment will cost a penny more than the loss attending the receiving them, they are to be put up with. Such is the true character of the Dutch; and it is right that they should feel at last, that the trade of Kicks and Slaps is not always profitable. Had they had the courage to be at the expence of arming 30 vessels, they not only would have been able to protect their trade and settlements, but woud have been respected. Many people have been of opinion that the armed neutrality was a mistery, and pretend now to prove it by the answer of the Empress of Russia to the Dutch; which has been, that they ought to have put themselves in a state of opposing the Enemy, and not Intirely depend on the assistance of others. There may be a mistery, as they say; but that is not proved by the answer, which is exceedingly proper and Just.
As from the said political piece I set down only some observations taken from different places, I dont mind here the connection of my discourse, nor am I scrupolous in the translation. For example, I have not made use in my piece of the Epitets I Justly give the Dutch in this letter.
Let us now take a view of the English finances.
In the year 64, when the national debt was 140. millions, the famous Grenville said, and with reason, that as long as England could pay the interest of the debt, her credit would be good, and that he coud assure from his own accurate survey into the matter, that she could bear an additional debt of 40 Millions. The resource of England to pay the interest of a new debt is the creation of new taxes. When the minister last year proposed in Parliament the taxes to pay the interest of the money borrowed, he declared that the produce would overballance the interest. It was easy to forsee that there woud be a considerable deficiency, as both reason and experience teach, that the use of things must diminish in proportion to the increase of price and the more or less need the people have of them. Therefore the produce of a tax will always fall short. If calculated on the presumption that an article newly taxed will be imported, used or manufactured in the same quantity, as it was before the tax was laid upon it, the produce of the tax on glass has been trifling to what the Minister had sat down in his account; the deficiency on the whole amounts to a large sum; and I am glad that I had foretold it to these people, as the Minister has at last thought proper, or necessary, to own it in Parliament. He has however declared, that the new taxes shall not be onerous to the Nation. To be sure he must think of Laying them in the Islands discovered by Cook, in order that the nation may not feel the Weight of them.  The presumption is more childish than impudent. How is it possible that a nation, who last Year could not pay 7, will easily pay 8. in this? He says that he wants better than 14 millions and half, that the money is not easily found, and that the lenders must have 7. per cent. If even the sum wanting for this year was no more than 14 millions and half, which is not the case, and though one of the 7 per cent may be got by lottery-tickets &ca, and the publick shoud really pay no more than 6, the annual interest will at any rate be near 900,000 pounds sterling. It is true that a nation will more easily pay 20 when the taxes are properly laid, than 17, or 15. if they are laid injudiciously; but there is a certain Limit in every thing, beyond which is not possible to go. England can no more pay the interest of her debt, the trial is made; new taxes will bring in some thing; but nothing like the sum wanting from them; and even the old taxes must fall short. When the Interest cannot be paid in full without creating new debts bankerupcy is approaching with gigantick steps. The wealth imported by plunder is of little service to the publick. The Gainers are but few in proportion to the rest, who are sufferers, and the taxes are paid by all. The gainers may contribute some thing more than they did by the greater consumption, but the sufferers must on the other hand be more sparing. Those who grow rich by plundering their Enemies or their own publick, dont let the publick share with them; they dont even lend their money to the publick at a reasonable interest; the money men on the contrary take the advantage of the publick wants. As to the pretended florishing trade of England nothing can be more false. The truth is that the few goods, which are now exported from England, sell upon average about 20 per cent lower than in time of peace, though the quantity manufactured is very small in proportion to what it was, and the necessaries of life are much dearer. I dont need to go out of this place to prove it. I have seen the lists of prices and compared them. You will find here inclosed a list of articles, specifying how much lower every article sells now, than it did in time of peace. This piercing wound to the british manufactures, which by all appearences will be incurable, is however of a very great help to the Ministry to carry on their present extreme efforts, since a great many thousands Journeymen have been obliged to enlist in to the service to avoid starving, besides those who have been tempted by the prospect of gain. Admitting the said facts which cannot be denied, their approaching ruin is unavoidable. To say that it won’t be the case because they go on still, though the general conjecture had not given them so long a life, is the same as  to presume that a man in consumption will be cured, because he did not die last winter, as it had been supposed. All unprejudiced men taking the trouble to look into it, will see that the evil is encurable but the exact time of death is not to be predicted. On the same false principle it could be said, that the great financer Grenville was wrong in regard to the 40 millions, as the additional debt is already above 60 and they go on still. It is even to be supposed that Grenville in his calculation considered america as part of the british Empire and that he rated the interest of the 40 millions at no more than 4 per cent, which was till then the highest the publick had paid, but all that dont prove that he was wrong. To be sure he did not pretend to say what could be done in a state of despair. It is clear that the ministry think only of the present, and disregard intirely what is to come. Not only a nation but even an individual can do wonderfull efforts in any one of his actions, if he dont care to ruin, or kill himself. The efforts of a Nation actuated by the enthusiasm of liberty, though it be a mere illusion, will always be a great thing, but it is not possible to continue long in a stretched position. To deny the approach of national Bankrupcy on the supposition that if it was so no body would lend their money to Government, is another false argument. We must observe that the national faith in money matter is still unstained. This is universally known, but it is not every one who will or can look into the matter deeply enough, as to see the impossibility of continuing so. The nature of their Government is likewise very favorable to their credit, as few as yet are those who see the many and great fundamental Errors that are in it. But perhaps the high interest is the strongest inducement, as we see dayley in private contracts people blinded by it running the risk of losing the capital, rather than to lend their money at a moderate premium on safe ground. There is even a very great room to believe a secret understanding between the minister and the few large subscribers, who appear to be willing to subscribe for a much larger sum than is required, though in fact they dont run the risk of a farthing, and serve only to bring in a number of fools, to whom they appear to transfer part of their bargain out of mere friendship. It is certain that the money comes in every slowly, which would not be the case if the subscription was fair. In france on the contrary the Credit of the king is as high now, as it was low in the past reign. Necker is the most terrible Enemy England ever had; and Burk fortold it in the house of Commons. There they go to subscribe with the money in hand, and often have been obliged of late to carry it back. I can assure it, because I have  seen it. While I was in Paris, one Busoni, a banker, being ordered by his corrispondents in Genoa to take 300,000 Ecus, that is 900,000 Livres, in a new loan, and knowing the difficulty of getting them, he applied to Marquis Caraccioli, the Napolitan Ambassadour, desiring that he would ask it as a favour of Mr. Necker his intimate friend. Mr. Necker after having promised, was obliged to beg of the Marquis to return him his word for the half of the sum, a favour he had been obliged to beg, and had obtained from other friends.
These are the foundamental points, on which we can with some certainty build our notion of the future, and not certain daily events, often accidental, which cannot bring on material consequences in the present system of things. I dont intertain the least doubt about the perseverance of my country men, and hope that no one of them would ever think of uniting again with a nation, who, in spite of some temporary sparks of fortune, could not help involving us in her ruin and dishonour. Notwithstanding it may not be amiss every now and then to inform our people of the actual situation of affairs, and to help them to conjecture with prudence and discretion. I have the honour to be most respectfully, Sir, Your Excellency’s most Obedient & most Humble Servant,

Philip Mazzei


This is the demonstration, as mentioned in letter 24.


Everlastings
15
16


amiens
12
14


Durois 42 Ys. Long
10
14


Long Ells 28 Ys.
12
14


Bibbs Calimancoes 30 Ys.
20



Cottins
20
25


Daffils
20



Plains
16
20


Long Bays
25



North Cloth, Bristol Middle fine
15



White Serges 33 Ys.
12
14


Says only 25 ys. Long
10



Super fine Says 42 ys. long
12



Manchester Manufacture
25



Comelotts
15
20


P.S. I have omitted in regard to the British finances to take Notice of another observation, which with me is very stricking. Before the Warr of 56 the 3 ⅌ Cent had not been lower than 103 and 104, and only fell to 101, at the time of the declaration. After so Glorious  a War, so honorable peace, and many advantagious conquests; they had not been before the present war higher than 83 and 84, except for a few months Immediately after the conclusion of the peace. This anecdote considering the difference of the times, Joined to the monstruous increase of the National Debt, offers now a very dismal prospect of the future to any Englishman, who is it not really mad. A General Bankerupcy is unavoidable and many sensible People are of opinion that it will in time give England a new Life. It is not improbable, but who can forsee the consequences of so terrible a stroke? Certain it is that it must pass a Number of Years for the remedy to produce its good Effects.
Here follows a paragraph copied from the Leiden Gazzett.
“L’on dit que le Chavalier George Rodney sera elevé a la Pairie sous le nom de lord Rodney. Les tittres de cet admiral a la faveur et á l’Enjouement du Publick, dont il Jouit a present au plus haut degrés, sont d’avoir enlevé avec une flotte de 23 a 25 Vaissaux un convoy Marchand protegé par un seul Vaisseau, d’avoir battu avec La meme flotte un Escadre de 9 Vaisseaux d’avoir enlevé trois petites Iles sans defence et ou il n y avoit pas un seul soldat de Garrison. Mais a forces egales d’avoir été tenu En Echéc par le comte de Guichen dans 3 combats consecutifs, d’avoir eté repoussé par une poignée de soldats françois a L’Isle de St. Vincent; d’avoir fait une course inutile a new Yorck, et d’en être revenu &ca.”
You know, I suppose that the British King wrote him a long letter enumerating his Great services &ca. and that he is puffed up as if he was the Hero of the Age. Nothing can show better that they have nothing to boast of. In other times an Admiral, who out of Mere good luck had been in circumstances of doing what any common fellow would have done, and had abandoned the field of Battles 3 times to the french in Equal Combates, would not have avoided being burnt in Effigies in every Street of London.
N.B. Only 6. Vessels of Langara’s squadron were engaged, and not 9.

